O’CoNNOE, J., dissenting. I cannot ag’ree with the affirmance of the decree in this case. The’ only theory on which Dempster could he held liable is that he ratified the unauthorized act of others when they fraudulently changed the subscription list showing that he hg.d subscribed for 155 shares-when, in. fact, his subscription was for but 5 shares. The undisputed evidence is that Dempster did not know that the record showed that he had subscribed 155 shares until February 11,1914, when he called on Potts, the vice president of the bank, to obtain Ms certificate for the 5 shares for which he had subscribed and paid. At that time, after he had receipted for his certificate for 5' shares, Potts told Mm there was another certificate for • 150 shares. This was the first knowledge Dempster had of this fact. The stock did not belong to him but Potts told him it was C. B. Munday’s. Dempster demurred and Potts then told him he wanted him “to endorse it so it could be transferred.” Demp-ster testified that Potts said he would “see to it that it was transferred immediately. ’ ’ He further testified that he then, rather unwillingly, receipted for and'indorsed the stock “to accommodate Mr. Munday.” Upon a consideration of the record, I am of the opinion that the evidence warrants -the conclusion that what Dempster did was in repudiation of the fraud that had been practiced upon him and not in ratification of it. This was the substance of the transaction and substance should control over mere form. Glenn v. Garth, 133 N. Y. 18; Whitney v. Butler, 118 U. S. 655; Welch v. Gillelen, 147 Cal. 571.